DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed October 17, 2022 have been fully considered but they are not persuasive.  Amendments to the current set of claims have changed the scope of the claimed invention, resulting in a modification of the previous prior art rejection.
On pages 6-7 of the Remarks section as indicated by the page number at the bottom of each page, Applicant discusses the amendments made to the current set of claims.  The Examiner finds support for these amendments.
On pages 7-10, Applicant discusses the previous objections and 112 rejections, and amendments made to address them.  The Examiner has withdrawn nearly all previous objections and 112 rejections as a result, and has made additional 112 rejections as a result of the amendments made therein.
On page 11, Applicant discusses the previous prior art rejection regarding independent Claim 1 and new independent Claim 16.  Applicant argues that “no reference of record utilizes vertical roller guides situated external to the reactor tank”.  The Examiner takes the position that DeVos, (US 4,710,292), discloses this limitation because the guides 17 clearly extend above the top portion of tank 11 defined by the ledge, (Rollers 18 & 19 in Guides 17, which extend above tank 11, See Figure 1 & 3, See column 3, lines 40-48, column 4, lines 49-59).   Applicant argues that no reference of record or combination shows a biogas release conduit, a decant withdrawal conduit, a scum and/or sludge removal conduit, a jet intake conduit, and a jet mixing conduit, “all of which extend through a gas tight floating cover” which is free to float on top of the biomass.  The Examiner takes the position that a combination of DeVos, Fischer et al., (“Fischer”, US 2,129,266), Andersen, (US 4,997,557), and Crom, (US 3,298,670), disclose these limitations.  DeVos discloses “a free floating gas tight cover positionable to be within said reactor tank, (Floating Cover 8 in Digester 9, See Figures 1 & 2, See column 3, lines 31-39, lines 49-59), and float atop a biomass when the biomass is present in said reactor tank, (Cover 8 with Cover Plate 13 & Skirt 10 is adjacent/concentric with inner surface of Wall 11 of Digester 9, See Figures 1 & 2, and See column 3, lines 31-39, column 5, lines 27-46, lines 57-63)” and “a plurality of conduits passing therethrough, said plurality of conduits comprising a mixing conduit extending through said cover and down into the biomass, (Conduit 37 to Center Ring on top of Cover Plate 13, See Figures 1 & 4, See column 4, lines 26-43), and a sludge and/or scum removal conduit, (Foam/Sludge Withdrawal Trough 16 to Withdrawal Pipe 21, See Figure 1 & 3, See column 3, lines 60-68, column 4, lines 1-9)”.  Fischer discloses “a biogas release conduit for releasing the biogas trapped beneath said cover , (Gas Piping 25 with Part 152 in Ring/Conduit 159 at Lid 120, See Figure 6, See page 9, left column, lines 33-45, page 10, left column, lines 59-69, Fischer), and an intake conduit for removing clarified liquid from atop the biomass, (Conduits 154 or Feed Pipe 145 in Digester 110, See Figure 6, See page 9, left column, lines 53-58, Fischer)”.  Andersen discloses “a decant withdrawal conduit, (Decanter Outlet 62/Tube 65 through Support Structure 11, See Figure 2, See column 3, lines 62-65, column 4, lines 20-26, Andersen)” and Crom discloses “the intake conduit being a jet intake conduit, the mixing conduit being a jet mixing conduit, (Line leading to Pump 27 to Pipe 26, leading to Jets 11, See Figures 2 & 10/11, See column 4, lines 16-24, lines 49-62, and column 5, lines 22-49, Crom)”.  As a result, the Examiner finds this remark by Applicant unpersuasive.
Applicant repeats the same remarks with regard to independent Claim 16 with the additional statement that the combination of references does not disclose a mixing pump drawing clarified liquid and injecting it back into the biomass using the jet mixing conduit.  The Examiner repeats the same remarks listed above regarding the same combination of references, with the additional observation that Crom also discloses the mixing pump as claimed, (Line leading to Pump 27 to Pipe 26, recirculating sludge from the tank, leading to Jets 11, See Figures 2 & 10/11, See column 4, lines 16-24, lines 49-62, and column 5, lines 22-49, Crom).  For these reasons, the Examiner finds Applicant’s remarks here unpersuasive.
On pages 12-14, Applicant discusses the previous dependent claims and additional new dependent claims but does not put forth any specific remarks about the previous combination references disclosing these claims.  Since the Examiner found Applicant’s remarks regarding the independent claims unpersuasive, the Examiner finds these additional remarks moot.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 17, 18 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “three or more lateral support arms” on lines 1-2.  It is not clear based on this limitation if they are additional “lateral support arms” in addition to the initial “plurality of lateral support arms” recited in Claim 1, or if they are included as part of the initial “plurality of lateral support arms”.  Examiner interprets them to be part of the initial grouping.
Claim 17 is dependent upon Claim 17, making the scope of the claimed limitations therein unclear.  Claim 18 is also dependent upon Claim 17, making the scope of Claim 18 also unclear.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 7-9, 14 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeVos, (US 4,710,292), in view of Cox, (US 3,279,606), in further view of Fischer et al., (“Fischer”, US 2,129,266), in further view of Andersen, (US 4,997,557), in further view of Crom, (US 3,298,670).
Claims 1, 2 & 7 are directed to an anaerobic sequencing batch reactor, an apparatus or device type invention group.
Regarding Claims 1, 2 & 7, DeVos discloses an anaerobic sequencing batch reactor, (See Abstract), comprising:
(a) a generally cylindrical reactor tank having an interior, an interior wall, and an exterior, (Digester 9 with Cylindrical Sidewall and Bottom 11 inherently has interior and exterior, See Figures 1 & 2, and See column 3, lines 25-39); 
(b) a free floating gas tight cover positionable to be within said reactor tank, (Floating Cover 8 in Digester 9, See Figures 1 & 2, See column 3, lines 31-39, lines 49-59), and float atop a biomass when the biomass is present in said reactor tank, said cover having a perimeter that conforms to said interior wall, (Cover 8 with Cover Plate 13 & Skirt 10 is adjacent/concentric with inner surface of Wall 11 of Digester 9, See Figures 1 & 2, and See column 3, lines 31-39, column 5, lines 27-46, lines 57-63), said cover shaped to trap biogas emitted by the biomass therebeneath, (Buoyancy Chamber 14 under Skirt 10, See Figures 1 & 2, See column 3, lines 49-59 and See column 5, lines 27-46), said cover including a plurality of conduits passing therethrough, said plurality of conduits comprising a mixing conduit extending through said cover and down into the biomass, (Conduit 37 to Center Ring on top of Cover Plate 13, See Figures 1 & 4, See column 4, lines 26-43), and a sludge and/or scum removal conduit, (Foam/Sludge Withdrawal Trough 16 to Withdrawal Pipe 21, See Figure 1 & 3, See column 3, lines 60-68, column 4, lines 1-9); and, 
(c) a roller positionable to be within a corresponding vertical roller guide external to said reactor tank, (Rollers 18 & 19 in Guides 17, See Figure 1 & 3, See column 3, lines 40-48, column 4, lines 49-59).
DeVos does not explicitly disclose part of (b) said plurality of conduits comprising a biogas release conduit for releasing the biogas trapped beneath said cover, a decant withdrawal conduit, a jet intake conduit for removing clarified liquid from atop the biomass, the mixing conduit being a jet mixing conduit, or part of (c) a plurality of lateral support arms, each of said plurality of lateral support arms in mechanical communication on one end with said cover and terminates on another end with the roller that is a caster.
Cox discloses an anaerobic reactor, (See column 1, lines 9-13, Cox), with part of (c) a plurality of lateral support arms, each of said plurality of lateral support arms in mechanical communication on one end with said cover and terminates on another end with a roller, (Trusses 26 attached to Rollers 29 and attached to Sleeve 23/ Dome 21, part of Cover 20, See Figure 1 & 2, See column 3, lines 27-57, Cox).  Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the reactor of DeVos by incorporating
(c) a plurality of lateral support arms, each of said plurality of lateral support arms in mechanical communication on one end with said cover and terminates on another end with a roller
as in Cox in order to “provide a ring type gas dome for anaerobic digests which permits the non-digestible mineral grit and other inert materials at the bottom of the tank and the floating non-digestible matter at the top of the tank to be removed while the tank continues in operation”, (See column 2, lines 41-51, Cox).
Modified DeVos does not disclose part of (b) said plurality of conduits comprising a biogas release conduit for releasing the biogas trapped beneath said cover, a decant withdrawal conduit, a jet intake conduit for removing clarified liquid from atop the biomass, the mixing conduit being a jet mixing conduit, or part of (c) the roller is a caster.
Fischer discloses conduits including a biogas release conduit for releasing the biogas trapped beneath said cover , (Gas Piping 25 with Part 152 in Ring/Conduit 159 at Lid 120, See Figure 6, See page 9, left column, lines 33-45, page 10, left column, lines 59-69, Fischer), an intake conduit for removing clarified liquid from atop the biomass, (Conduits 154 or Feed Pipe 145 in Digester 110, See Figure 6, See page 9, left column, lines 53-58, Fischer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the reactor of modified DeVos by incorporating 
a biogas release conduit for releasing the biogas trapped beneath said cover and an intake conduit for removing clarified liquid from atop the biomass
as in Fischer in order to “hasten the production of methane gas due to bacterial action so that the same proportionate amount of usable combustible gas is derived from the sludge even through the digestion period is shortened”, (See page 1, right column, lines 11-15, Fischer), by providing “a gas collecting or holding member…into which gas produced in the…digester is conducted for storage”, (See page 2, left column, lines 59-73, Fischer),and “provide a sampling opening by which ready access for sampling purposes is realized”, (See page 9, left column, lines 53-58, Fischer).
Modified DeVos does not explicitly disclose part of (b) a decant withdrawal conduit, the intake conduit being a jet intake conduit, the mixing conduit being a jet mixing conduit, or part of (c) the roller is a caster.
Andersen discloses a reactor, (See Abstract, column 1, lines 7-15, Andersen) with a decant withdrawal conduit, (Decanter Outlet 62/Tube 65 through Support Structure 11, See Figure 2, See column 3, lines 62-65, column 4, lines 20-26, Andersen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the reactor of modified DeVos by incorporating 
a decant withdrawal conduit as in Andersen because “in the sequencing batch reactor process of wastewater treatment, a basin or reactor is operated in a batch treatment mode involving a…decant phase”, (See column 1, lines 6-9), so “mounting the mixing, aerating and decanting apparatus on a single…unit, not only facilitates and expedites installation of the SBR [sequencing batch reactor] apparatus, but also provides a more stable…support”, (See column 2, lines 7-11, Andersen).
Modified DeVos does not disclose part of (b) the intake conduit being a jet intake conduit, the mixing conduit being a jet mixing conduit, or part of (c) the roller is a caster.
Crom discloses an anaerobic reactor wherein at least one of the rollers is a caster, (Casters 9, See Figure 1-5, column 3, lines 45-53, Crom), and part of (b) the intake conduit being a jet intake conduit, the mixing conduit being a jet mixing conduit, (Line leading to Pump 27 to Pipe 26, leading to Jets 11, See Figures 2 & 10/11, See column 4, lines 16-24, lines 49-62, and column 5, lines 22-49, Crom).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the reactor of modified DeVos by incorporating part of (c) wherein at least one of said rollers is a caster and part of (b) the intake conduit being a jet intake conduit, the mixing conduit being a jet mixing conduit as in Crom in order to “provide for proper coverwall spacing when said cover is being…moved vertically”, (See column 3, lines 51-53, Crom), and to “recirculate the contents of the digester” to break “up the scum blanket”, (See column 1, lines 53-60, column 2, lines 16-19, Crom), which “is highly desirable to prevent the formation of the scum blanket”, (See column 1, lines 31-32, Crom).
Additional Disclosures Included:
Claim 6: The anaerobic sequencing batch reactor according to claim 5, wherein each of said vertical roller guides is a "C" channel, (Vertical Roller Guides 17, See Figures 1 & 2, See column 3, lines 40-48, column 4, lines 49-55, DeVos; As shown in figure 2, guides 17 are shaped like semicircular “C”s).
Claim 7: The anaerobic sequencing batch reactor according to claim 1, wherein there are three or more lateral support arms, (more than 3 trusses 26 as shown in Figure 1 of Cox, See column 3, lines 43-48; and See column 4, lines 56-60, DeVos; more than 3 roller guides for each roller hence lateral support are disclosed).
Claims 16, 19 & 20 are directed to an anaerobic sequencing batch reactor, an apparatus or device type invention group.
Regarding Claims 16, 19 & 20, DeVos discloses an anaerobic sequencing batch reactor, (See Abstract), comprising:
(a) a generally cylindrical reactor tank having an interior, an interior wall, and an exterior, (Digester 9 with Cylindrical Sidewall and Bottom 11 inherently has interior and exterior, See Figures 1 & 2, and See column 3, lines 25-39); 
(b) a free floating gas tight cover positionable to be within said reactor tank and float atop a biomass when the biomass is present in said reactor tank, (Floating Cover 8 in Digester 9, See Figures 1 & 2, See column 3, lines 31-39, lines 49-59), said cover having a perimeter that conforms to said interior wall, (Cover 8 with Cover Plate 13 & Skirt 10 is adjacent/concentric with inner surface of Wall 11 of Digester 9, See Figures 1 & 2, and See column 3, lines 31-39), said cover shaped to trap biogas emitted the biomass therebeneath, (Buoyancy Chamber 14 under Skirt 10, See Figures 1 & 2, See column 3, lines 49-59 and See column 5, lines 27-46), said cover including a plurality of conduits passing therethrough, said plurality of conduits comprising a mixing conduit extending through said cover and down into the biomass, (Conduit 37 to Center Ring on top of Cover Plate 13, See Figures 1 & 4, See column 4, lines 26-43), and a sludge and/or scum removal conduit, (Foam/Sludge Withdrawal Trough 16 to Withdrawal Pipe 21, See Figure 1 & 3, See column 3, lines 60-68, column 4, lines 1-9); 
(d) a plurality of vertical roller guides situated external to said reactor tank, each of said plurality of vertical roller guides extending above said reactor tank exterior; (Vertical Roller Guides 17 and on Ledge/Corbel 28 from Tank Wall 11, See Figures 1 & 2, and See column 3, lines 40-48, column 4, lines 49-55); 
(e) a roller, each of said rollers being positionable to be within a corresponding one of said vertical roller guides, (Rollers 18 & 19 in Guides 17, See Figure 1 & 3, See column 3, lines 40-48, column 4, lines 49-59).
DeVos does not explicitly disclose part of (b) said plurality of conduits comprising a biogas release conduit for releasing the biogas trapped beneath said cover, a decant withdrawal conduit, a jet intake conduit for removing clarified liquid from atop the biomass, the mixing conduit being a jet mixing conduit, (c) a mixing pump in fluid communication with said jet mixing intake and said jet mixing line, said mixing pump drawing the clarified liquid from said jet intake conduit and injecting the clarified liquid into the biomass using the jet mixing conduit, or part of (e) a same number of lateral support arm assemblies as vertical roller guides, each of said lateral support arm assemblies being in mechanical communication on one end with said cover and terminating on an opposite end in a roller that is a caster.
Cox discloses an anaerobic reactor, (See column 1, lines 9-13, Cox), with part of (e) a same number of lateral support arm assemblies as vertical roller guides, each of said lateral support arm assemblies being in mechanical communication on one end with said cover and terminating on an opposite end in a roller, (Trusses 26 attached to Rollers 29 and attached to Sleeve 23/ Dome 21, part of Cover 20, See Figure 1 & 2, See column 3, lines 27-57, Cox).  Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the reactor of DeVos by incorporating
part of (e) a same number of lateral support arm assemblies as vertical roller guides, each of said lateral support arm assemblies being in mechanical communication on one end with said cover and terminating on an opposite end in a roller
as in Cox in order to “provide a ring type gas dome for anaerobic digests which permits the non-digestible mineral grit and other inert materials at the bottom of the tank and the floating non-digestible matter at the top of the tank to be removed while the tank continues in operation”, (See column 2, lines 41-51, Cox).
Modified DeVos does not disclose part of (b) said plurality of conduits comprising a biogas release conduit for releasing the biogas trapped beneath said cover, a decant withdrawal conduit, a jet intake conduit for removing clarified liquid from atop the biomass, the mixing conduit being a jet mixing conduit, (c) a mixing pump in fluid communication with said jet mixing intake and said jet mixing line, said mixing pump drawing the clarified liquid from said jet intake conduit and injecting the clarified liquid into the biomass using the jet mixing conduit, or part of (e) the roller that is a caster.
Fischer discloses conduits including a biogas release conduit for releasing the biogas trapped beneath said cover , (Gas Piping 25 with Part 152 in Ring/Conduit 159 at Lid 120, See Figure 6, See page 9, left column, lines 33-45, page 10, left column, lines 59-69, Fischer), an intake conduit for removing clarified liquid from atop the biomass, (Conduits 154 or Feed Pipe 145 in Digester 110, See Figure 6, See page 9, left column, lines 53-58, Fischer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the reactor of modified DeVos by incorporating 
a biogas release conduit for releasing the biogas trapped beneath said cover and an intake conduit for removing clarified liquid from atop the biomass
as in Fischer in order to “hasten the production of methane gas due to bacterial action so that the same proportionate amount of usable combustible gas is derived from the sludge even through the digestion period is shortened”, (See page 1, right column, lines 11-15, Fischer), by providing “a gas collecting or holding member…into which gas produced in the…digester is conducted for storage”, (See page 2, left column, lines 59-73, Fischer),and “provide a sampling opening by which ready access for sampling purposes is realized”, (See page 9, left column, lines 53-58, Fischer).
Modified DeVos does not explicitly disclose part of (b) a decant withdrawal conduit, the intake conduit being a jet intake conduit, the mixing conduit being a jet mixing conduit, (c) a mixing pump in fluid communication with said jet mixing intake and said jet mixing line, said mixing pump drawing the clarified liquid from said jet intake conduit and injecting the clarified liquid into the biomass using the jet mixing conduit, or part of (e) the roller that is a caster.
Andersen discloses a reactor, (See Abstract, column 1, lines 7-15, Andersen) with a decant withdrawal conduit, (Decanter Outlet 62/Tube 65 through Support Structure 11, See Figure 2, See column 3, lines 62-65, column 4, lines 20-26, Andersen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the reactor of modified DeVos by incorporating 
a decant withdrawal conduit as in Andersen because “in the sequencing batch reactor process of wastewater treatment, a basin or reactor is operated in a batch treatment mode involving a…decant phase”, (See column 1, lines 6-9), so “mounting the mixing, aerating and decanting apparatus on a single…unit, not only facilitates and expedites installation of the SBR [sequencing batch reactor] apparatus, but also provides a more stable…support”, (See column 2, lines 7-11, Andersen).
Modified DeVos does not disclose part of (b) the intake conduit being a jet intake conduit, the mixing conduit being a jet mixing conduit, (c) a mixing pump in fluid communication with said jet mixing intake and said jet mixing line, said mixing pump drawing the clarified liquid from said jet intake conduit and injecting the clarified liquid into the biomass using the jet mixing conduit, or part of (e) the roller is a caster.
Crom discloses an anaerobic reactor wherein at least one of the rollers is a caster, (Casters 9, See Figure 1-5, column 3, lines 45-53, Crom), and part of (b) the intake conduit being a jet intake conduit, the mixing conduit being a jet mixing conduit, (c) a mixing pump in fluid communication with said jet mixing intake and said jet mixing line, said mixing pump drawing the clarified liquid from said jet intake conduit and injecting the clarified liquid into the biomass using the jet mixing conduit, (Line leading to Pump 27 to Pipe 26, recirculating sludge from the tank, leading to Jets 11, See Figures 2 & 10/11, See column 4, lines 16-24, lines 49-62, and column 5, lines 22-49, Crom). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the reactor of modified DeVos by incorporating part of (b) the intake conduit being a jet intake conduit, the mixing conduit being a jet mixing conduit, (c) a mixing pump in fluid communication with said jet mixing intake and said jet mixing line, said mixing pump drawing the clarified liquid from said jet intake conduit and injecting the clarified liquid into the biomass using the jet mixing conduit, and part of (e) the roller is a caster as in Crom in order to “provide for proper coverwall spacing when said cover is being…moved vertically”, (See column 3, lines 51-53, Crom), and to “recirculate the contents of the digester” to break “up the scum blanket”, (See column 1, lines 53-60, column 2, lines 16-19, Crom), which “is highly desirable to prevent the formation of the scum blanket”, (See column 1, lines 31-32, Crom).
Additional Disclosures Included:
Claim 19: The anaerobic sequencing batch reactor according to claim 16, wherein each of said plurality of vertical roller guide is a "C" channel, (Vertical Roller Guides 17, See Figures 1 & 2, See column 3, lines 40-48, column 4, lines 49-55; As shown in figure 2, guides 17 are shaped like semicircular “C”s).
Claim 20: The anaerobic sequencing batch reactor according to claim 16, wherein said plurality of lateral support arms comprises three or more lateral support arm assemblies, (more than 3 trusses 26 as shown in Figure 1 of Cox, See column 3, lines 43-48; and See column 4, lines 56-60, DeVos; more than 3 roller guides for each roller hence lateral support are disclosed).
Claims 3, 4, 17 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over DeVos in view of Cox in further view of Fischer and Andersen and Crom and in further view of Wright, (US 2,768,136).
Claims 3 & 4 are directed to an anaerobic sequencing batch reactor, an apparatus or device type invention group.
Regarding Claims 3 & 4, modified DeVos discloses the anaerobic sequencing batch reactor according to claim 1, but does not disclose wherein each of said plurality of conduits extends through said cover an adjustable distance.
Wright discloses a reactor wherein each of said plurality of conduits extends through said cover an adjustable distance, (Multiple Discharge Pipes 42 with Lower End 71/Semiflexible Section 41 through Casing 40 and Cover 13, See Figure 1, and See column 3, lines 35-42, column 4, lines 30-46; and See column 5, lines 11-45, Wright).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the reactor of modified DeVos by incorporating 
wherein each of said plurality of conduits extends through said cover an adjustable distance
as in Wright because “it will be understood, of course, that where the discharge device is employed with a floating cover the lower discharge end of the pipe…will at all times be located at a predetermined level, below the level of the digester contents” and “the lower end of the pipe will move up and down as the cover moves to be maintained at a predetermined level” so “therefore, it will not be necessary to change the length of the pipe” and “the semiflexible section…provided…permits the section of pipe below such point to rock and deflect sufficiently whereby the discharge pipes may be lowered past such interfering piping without damage either to the piping or to the discharge pipes, or without any interference with the adjustment or operation of the discharge pipes”, (See column 5, lines 17-26, and lines 39-45, Wright).
Additional Disclosures Included:
Claim 4: The anaerobic sequencing batch reactor according to claim 3, wherein each of said plurality of conduits passes through a lockable sleeve that acts to hold said conduit in place when locked and allows said conduit to move within said sleeve when unlocked, (Cap 50 and Pipe 42 may be removed from Casing 40 with Bolts 53, e.g. Pipe 42 is ‘locked’ or secured with Bolts 53 in place, See Figure 1, and See column 5, lines 10-17, column 3, lines 53-65, lines 69-75, column 4, lines 1-15, Wright).
Claims 17 & 18 are directed to an anaerobic sequencing batch reactor, an apparatus or device type invention group.
Regarding Claims 17 & 18, modified DeVos discloses the anaerobic sequencing batch reactor according to claim 17, but does not disclose wherein each of said plurality of conduits extends through said cover an adjustable distance.
Wright discloses a reactor wherein each of said plurality of conduits extends through said cover an adjustable distance, (Multiple Discharge Pipes 42 with Lower End 71/Semiflexible Section 41 through Casing 40 and Cover 13, See Figure 1, and See column 3, lines 35-42, column 4, lines 30-46; and See column 5, lines 11-45, Wright).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the reactor of modified DeVos by incorporating 
wherein each of said plurality of conduits extends through said cover an adjustable distance 
as in Wright because “it will be understood, of course, that where the discharge device is employed with a floating cover the lower discharge end of the pipe…will at all times be located at a predetermined level, below the level of the digester contents” and “the lower end of the pipe will move up and down as the cover moves to be maintained at a predetermined level” so “therefore, it will not be necessary to change the length of the pipe” and “the semiflexible section…provided…permits the section of pipe below such point to rock and deflect sufficiently whereby the discharge pipes may be lowered past such interfering piping without damage either to the piping or to the discharge pipes, or without any interference with the adjustment or operation of the discharge pipes”, (See column 5, lines 17-26, and lines 39-45, Wright).
Additional Disclosures Included:
Claim 18: The anaerobic sequencing batch reactor according to claim 10, wherein each of said plurality of conduits passes through a lockable sleeve that acts to hold said conduit in place when locked and allows said conduit to move within said sleeve when unlocked, (Cap 50 and Pipe 42 may be removed from Casing 40 with Bolts 53, e.g. Pipe 42 is ‘locked’ or secured with Bolts 53 in place, See Figure 1, and See column 5, lines 10-17, column 3, lines 53-65, lines 69-75, column 4, lines 1-15, Wright).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779